   8:19-cr-00241-BCB-MDN Doc # 39 Filed: 06/25/20 Page 1 of 2 - Page ID # 92



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:19-CR-241

        vs.
                                                              ADOPTION OF
CLAYTON BERTUCCI,                                         MAGISTRATE JUDGE’S
                                                     FINDINGS AND RECOMMENDATION
                       Defendant.


       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

on a Guilty Plea, Filing 31, recommending that the Court accept Defendant’s plea of guilty. There

are no objections to the findings and recommendation. Pursuant to 28 U.S.C. §636(b)(1)(C) and

NECrimR 11.2(d), the Court has conducted a de novo review of the record and adopts the Findings

and Recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation on a Guilty Plea, Filing 31, are
      adopted;

   2. The defendant is found guilty. The plea is accepted. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea;

   3. The Court defers acceptance of any plea agreement until it has reviewed the presentence
      report, pursuant to Fed. R. Crim. P. 11(c)(3);

   4. This case shall proceed to sentencing.



Dated this 25th day of June, 2020.
8:19-cr-00241-BCB-MDN Doc # 39 Filed: 06/25/20 Page 2 of 2 - Page ID # 93



                                       BY THE COURT:



                                       _________________________
                                       Brian C. Buescher
                                       United States District Judge
